EXHIBIT 10.48

 

FORM OF

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) by and between INCYTE CORPORATION, a
Delaware corporation (the “Company”), and [the individuals listed on Schedule A]
(the “Executive”), effective as of the 21st day of November, 2003.

 

The Board of Directors of the Company (the “Board”), has determined that it is
in the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change in Control (as defined below) of
the Company. The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change in Control and to encourage the
Executive’s full attention and dedication to the Company in the event of any
threatened or pending Change in Control, and to provide the Executive with
compensation and benefits arrangements upon an involuntary termination following
a Change in Control which ensure that the compensation and benefits expectations
of the Executive will be satisfied and which are competitive with those of other
comparable corporations. Therefore, in order to accomplish these objectives, the
Board has caused the Company to enter into this Agreement.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

SECTION 1. DEFINITIONS.

 

(a) “Annual Base Salary” means the highest rate of annual base salary paid or
payable, including any base salary which has been earned but deferred, to the
Executive by the Company and its affiliated companies in respect of the 12-month
period immediately preceding the month in which the Change in Control occurs.

 

(b) “Business Unit” means a Subsidiary or a business division of the Company or
Subsidiary in which the Executive is primarily employed.

 

(c) “Cause” means:

 

(i) The willful and continued failure of the Executive to perform substantially
the Executive’s duties with the Company or one of its affiliates (other than any
such failure resulting from incapacity due to physical or mental illness or
impairment), after a written demand for substantial performance is delivered to
the Executive by the Board or the Chief Executive Officer of the Company which
specifically identifies the manner in which the Board or Chief Executive Officer
believes that the Executive has not substantially performed the Executive’s
duties; or

 

(ii) The willful engaging by the Executive in illegal conduct, gross misconduct
or dishonesty which is materially and demonstrably injurious to the Company; or

 

-1-



--------------------------------------------------------------------------------

(iii) Unauthorized and prejudicial disclosure or misuse of the Company’s secret,
confidential or proprietary information, knowledge or data relating to the
Company or its affiliates.

 

Notwithstanding the foregoing, “Cause” shall not include any act, or failure to
act, based upon authority given pursuant to a resolution duly adopted by the
Board or upon the instructions of the Chief Executive Officer or a senior
officer of the Company to whom the Executive reports or based upon the advice of
counsel for the Company. The cessation of employment of the Executive shall not
be deemed to be for Cause unless and until there shall have been delivered to
the Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters of the entire membership of the Board at a meeting of
the Board called and held for such purpose (after reasonable notice is provided
to the Executive and the Executive is given an opportunity, together with
counsel, to be heard before the Board), finding that, in the good faith opinion
of the Board, the Executive is guilty of the conduct described in subparagraph
(i), (ii) or (iii) above, and specifying the particulars thereof in detail.

 

(d) “Change in Control” means the occurrence of any of the following events:

 

(i) A change in the composition of the Board, as a result of which fewer than
one-half of the incumbent directors are directors who either:

 

(A) Had been directors of the Company 24 months prior to such change; or

 

(B) Were elected, or nominated for election, to the Board with the affirmative
votes of at least a majority of the directors who had been directors of the
Company 24 months prior to such change and who were still in office at the time
of the election or nomination;

 

(ii) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) by the acquisition or aggregation of securities is or becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities ordinarily (and apart from rights accruing under special
circumstances) having the right to vote at elections of directors (the “Base
Capital Stock”); except that any change in the relative beneficial ownership of
the Company’s securities by any person resulting solely from a reduction in the
aggregate number of outstanding shares of Base Capital Stock, and any decrease
thereafter in such person’s ownership of securities, shall be disregarded until
such person increases in any manner, directly or indirectly, such person’s
beneficial ownership of any securities of the Company;

 

(iii) The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company;

 

(iv) There is consummated an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets, other than a sale
or disposition by the Company to a Subsidiary or to an entity, the voting
securities of which

 

-2-



--------------------------------------------------------------------------------

are owned by stockholders of the Company in substantially the same proportions
as their ownership of the Company immediately prior to such sale; or

 

(v) The sale, transfer or other disposition of a substantial portion of the
stock or assets of the Company or a Business Unit or a similar transaction as
the Board, in each case, in its sole discretion, may determine to be a Change in
Control.

 

The term “Change in Control” shall not include a transaction, the sole purpose
of which is to change the state of the Company’s incorporation or the initial
public offering of the stock of a Business Unit.

 

(e) “Disability” means the absence of the Executive from the Executive’s duties
with the Company on a full-time basis for 180 consecutive business days as a
result of incapacity due to mental or physical illness or impairment which is
determined to be total and permanent by a physician selected by the Company or
its insurers and acceptable to the Executive or the Executive’s legal
representative.

 

(f) “Employment Period” means the 24-month period following the occurrence of a
Change in Control.

 

(g) “Involuntary Termination” means:

 

(i) The assignment to Executive of any duties substantially inconsistent with
Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as in effect immediately
prior to a Change in Control or any other action by the Company that results in
a substantial diminishment in such position, authority, duties or
responsibilities as in effect immediately prior to a Change in Control; or

 

(ii) (A) Except as required by law, the failure by the Company to continue to
provide to Executive benefits substantially equivalent or more beneficial
(including in terms of the amount of benefits provided and the level of
participation of Executive relative to other participants), in the aggregate, to
those enjoyed by Executive under the Company’s employee benefit plans
(including, without limitation, any pension, deferred compensation, split-dollar
life insurance, supplemental retirement, retirement or savings plan(s) or
program(s)) and welfare benefits in which Executive was eligible to participate
immediately prior to the Change in Control; or (B) the taking of any action by
the Company that would, directly or indirectly, materially reduce or deprive
Executive of any other benefit, perquisite or privilege enjoyed by Executive
immediately prior to the Change in Control, other than an isolated,
insubstantial and inadvertent failure not occurring in bad faith and that is
remedied by the Company promptly after receipt of notice thereof given by the
Executive; or

 

(iii) The Company’s requiring the Executive to be based at any office or
location more than 35 miles from the office or location where the Executive is
based immediately prior to the Change in Control; or

 

(iv) Any reduction in the Executive’s Base Salary or target bonus opportunity
under the Bonus Plan; or

 

-3-



--------------------------------------------------------------------------------

(v) Any termination of the Executive by the Company that is not effected for
Cause or Disability; or

 

(vi) A material breach by the Company of this Agreement.

 

(h) “Subsidiary” means any other entity, whether incorporated or unincorporated,
in which the Company or any one or more of its Subsidiaries directly owns or
controls (i) 50% or more of the securities or other ownership interests,
including profits, equity or beneficial interests, or (ii) securities or other
interests having by their terms ordinary voting power to elect more than 50% of
the board of directors or others performing similar function with respect to
such other entity that is not a corporation.

 

(i) “Target Bonus” means the Executive’s target bonus under the Company’s annual
bonus program, or any comparable bonus under any predecessor or successor plan
(“Bonus Plan”), for the year in which the Change in Control occurs.

 

(j) “Termination Date” means the date of receipt of any notice of termination
delivered by one party to the other under this Agreement, or such later
effective date specified in the notice.

 

SECTION 2. OBLIGATIONS OF THE COMPANY UPON TERMINATION.

 

(a) Involuntary Termination. If the Executive’s employment with the Company
terminates as a result of an Involuntary Termination during the Employment
Period, then the Executive shall be entitled to the following severance
benefits:

 

(i) the sum of (1) the Executive’s Annual Base Salary and (2) the Target Bonus
or, if greater, the bonus pursuant to the Bonus Plan in the most recently
completed fiscal year, payable in a lump sum within 30 days after the
Termination Date; and

 

(ii) the product of (1) the Target Bonus and (2) a fraction, the numerator of
which is the number of days in the current fiscal year through the Termination
Date, and the denominator of which is 365, payable in a lump sum within 30 days
after the Termination Date; and

 

(iii) reimbursement (or direct payment) by the Company of the cost of continued
life and disability insurance coverage for the Executive under the Company’s
plans or under policies obtained by the Executive, through conversion to
individual coverage or otherwise, at the same levels in effect at the
Termination Date, for twelve (12) months following the Termination Date; and

 

(iv) Reimbursement by the Company of a portion of the group health continuation
coverage premiums paid by the Executive for coverage for the Executive and/or
the Executive’s eligible dependents under Title X of the Consolidated Budget
Reconciliation Act of 1985, as amended (“COBRA”), equal to the percentage share
of premiums the Company paid for such coverage prior to the Termination Date,
for 12 months following the Executive’s Termination Date (provided that the
Executive shall be solely responsible for properly electing to continue such
coverage under COBRA);

 

-4-



--------------------------------------------------------------------------------

(v) All options acquired under the Company’s 1991 Stock Plan or any other
stock-based incentive plan of the Company which have not vested in accordance
with the terms and conditions of the options, shall become 100% vested and all
such options shall continue to be exercisable for 12 months following the
Termination Date (and the Executive expressly consents to the modification of
any existing option agreements consistent with this provision);

 

(vi) If the Termination Date occurs prior to the date on which the bonuses
pursuant to the Bonus Plan are paid for the most recently completed fiscal year,
but after the end of such fiscal year, the Executive shall remain eligible for
the payment of such a bonus notwithstanding the fact that the Executive is no
longer employed on the date of payment.

 

(b) Other Termination. If the Executive’s employment with the Company terminates
other than as a result of an Involuntary Termination during the Employment
Period, then the Executive shall not be entitled to receive severance benefits
under this Agreement.

 

(c) Accrued Wages and Vacation; Other Benefits. Without regard to the reason
for, or the timing of, the Executive’s termination of employment, the Company
shall pay the Executive (i) any unpaid wages due for periods prior to the
Termination Date; and (ii) all of the Executive’s accrued and unused vacation
through the Termination Date. These payments shall be made promptly upon
termination and within the period of time mandated by law. Amounts which are
vested benefits or which the Executive is otherwise entitled to receive under
any plan of or any agreement with the Company or any of its affiliated companies
at or subsequent to the Termination Date shall be payable in accordance with
such plan or program or agreement except as explicitly modified by this
Agreement.

 

SECTION 3. FULL SETTLEMENT.

 

The Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and such amounts shall not be reduced whether or
not the Executive obtains other employment. The Company agrees to pay as
incurred, to the full extent permitted by law, all legal fees and expenses which
the Executive may reasonably incur as a result of any contest (regardless of the
outcome thereof) by the Company, the Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by the
Executive about the amount of any payment pursuant to this Agreement), plus in
each case interest on any delayed payment at the applicable Federal rate
provided for in section 7872(f)(2)(A) of the Internal Revenue Code.

 

SECTION 4. SUCCESSORS.

 

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of

 

-5-



--------------------------------------------------------------------------------

descent and distribution. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s legal representatives.

 

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

 

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company or the relevant Business Unit to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company or such Business Unit would be required to perform it if
no such succession had taken place. As used in this Agreement, “Company” shall
mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.

 

SECTION 5. MISCELLANEOUS.

 

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

 

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:

at the Executive’s current address as shown on the records of the Company.

 

If to the Company:

Incyte Corporation

3160 Porter Drive

Palo Alto, CA 94304

Attention: General Counsel

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

(c) Any termination during the Employment Period by the Company for Cause or by
the Executive as a result of an Involuntary Termination shall be communicated by
notice of termination to the other party hereto given in accordance with Section
5(b) of this Agreement. Such notice shall indicate the specific termination
provision in this Agreement relied upon, set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination under the
provision so indicated, and specify the Termination Date (which shall be not
more than 30 days after the giving of such notice). The failure by the Executive
or the Company to set forth in the notice any fact or circumstance which
contributes to a showing of Involuntary

 

-6-



--------------------------------------------------------------------------------

Termination or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.

 

(d) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

 

(e) The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

 

(f) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.

 

(g) The Executive and the Company acknowledge that the employment of the
Executive by the Company is “at will” and, prior to the Change in Control, the
Executive’s employment and/or this Agreement may be terminated by either the
Executive or the Company at any time, in which case the Executive shall have no
further rights under this Agreement except as expressly set forth in Section 2
hereof. This Agreement represents the entire agreement and understanding between
the parties with respect to the subject matter hereof, and supersedes any other
agreement between the parties with respect thereto (provided that it shall not
supersede the Executive’s obligations under the Confidential Information and
Invention Assignment Agreement).

 

IN WITNESS WHEREOF, the Executive and the Company, through its duly authorized
Officer, have executed this Agreement to be effective as of the day and year
first above written.

 

EXECUTIVE

    /s/ The individual listed on Schedule A

--------------------------------------------------------------------------------

    The individual listed on Schedule A

COMPANY

By

 

    /s/ Paul A. Friedman

--------------------------------------------------------------------------------

Its Chief Executive Officer

 

-7-



--------------------------------------------------------------------------------

SCHEDULE A

 

On November 21, 2003, the Company entered into employment agreements with each
of its Executive Vice Presidents listed below:

 

David C. Hastings

John A. Keller

Brian W. Metcalf

Patricia A. Schreck (effective date of December 8, 2003)

Paula J. Swain

 

Except where reference is made to the name of the individual in each agreement,
such agreements are identical to this form.

 

-1-